WOODLEY, Judge.
The conviction is for a felony, the punishment five years in the penitentiary.
The record contains notice of appeal to this court, and what in form purports to be a recognizance entered into in open court, but which is designated a bond. It is approved by the trial judge, but not by the sheriff. It shows to have been entered into after the term during which the appeal was taken had ad-adjourned.
The term having expired, an appeal bond approved by the sheriff, as well as the judge, is required in order to authorize consideration of the appeal by this court. See Art. 818, C.C.P.; Morales v. State, 130 Tex. Cr. R. 109, 91 S.W. 2d 1066; McCoy v. State, 144 Tex. Cr. R. 309, 162 S.W. 2d 976.
An appeal bond is required to be given in the sum fixed by the court. We fail to find in this record where the amount of bail was fixed by the trial court.
For want of sufficient bond, the appeal is dismissed.
Opinion approved by the Court.